Citation Nr: 0832003	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  07-33 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for cervical spine arthritis.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a right shoulder injury, to 
include rotator cuff problems. 

3.  Entitlement to service connection for cervical spine 
arthritis.

4.  Entitlement to service connection for residuals of a 
right shoulder injury, to include rotator cuff problems.

5.  Entitlement to service connection for a collar bone 
disability.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for a pinched nerve 
with numbness of the left hand.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1965.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 decision rendered by the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
residuals of a right shoulder injury; a collar bone 
disability; a pinched nerve with numbness of the left hand; 
and headaches.  In a February 2007 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen a previously denied claim of service 
connection for cervical spine arthritis.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in May 2008.  A transcript of the hearing 
is of record.

The issue of entitlement to service connection for a pinched 
nerve with numbness of the left hand is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.
FINDINGS OF FACT

1.  In an August 1986 decision, the RO denied service 
connection for cervical spine arthritis.  The veteran did not 
appeal, and that decision became final; however, evidence 
received since the August 1986 decisions relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.

2.  In January 1989 decision, the RO denied service 
connection for a right shoulder disorder.  The veteran did 
not appeal, and that decision became final.  In a February 
1991 Board decision and a July 2002 rating decision, it was 
determined that new and material evidence had not been 
received to reopen the claim of service connection for a 
right shoulder disorder.  The veteran did not appeal, and 
those decisions also became final; however, evidence received 
since the July 2002 decision relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.

3.  The preponderance of the competent medical evidence shows 
the veteran's cervical spine arthritis is likely a residual 
of an injury sustained during service. 

4.  The preponderance of the competent medical evidence shows 
the veteran's right shoulder disability, diagnosed as a torn 
rotator cuff and degenerative joint disease, is likely a 
residual of an injury sustained during service.

5.  The preponderance of the competent medical evidence shows 
the veteran's collar bone disability; diagnosed as 
degenerative joint disease of the left acromioclavicular 
joint (i.e. the collar bone) is likely a residual of an 
injury sustained during service.

6.  The preponderance of the competent medical evidence shows 
the veteran's chronic headache disability is likely a 
residual of an injury sustained during service.




CONCLUSIONS OF LAW

1.  The August 1986 rating decision is final; however, new 
and material evidence has been submitted and the claim of 
entitlement to service connection for cervical spine 
arthritis is reopened.  38 U.S.C.A. §§ (West 2002) 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156(a); 20.302, 20.1103 (2007).

2.  The July 2002 rating decision is final; however, new and 
material evidence has been submitted and the claim of 
entitlement to service connection for a right shoulder 
disorder is reopened.  38 U.S.C.A. §§ (West 2002) 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156(a); 20.302, 20.1103 (2007).

3.  Resolving the benefit of the doubt in the veteran's 
favor, the criteria for establishing entitlement to service 
connection for cervical spine arthritis have been met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2007).

4.  Resolving the benefit of the doubt in the veteran's 
favor, the criteria for establishing entitlement to service 
connection for a right shoulder disorder, to include a torn 
rotator cuff and degenerative joint disease, have been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2007).

5.  Resolving the benefit of the doubt in the veteran's 
favor, the criteria for establishing entitlement to service 
connection for a collar bone disability have been met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2007).

6.  Resolving the benefit of the doubt in the veteran's 
favor, the criteria for establishing entitlement to service 
connection for a chronic headache disability is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 3.306 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  The Board has considered this 
legislation and its impact on the veteran's case.  Given the 
entirely favorable action below, however, no discussion of 
the VCAA is required at this point.  Any VA deficiency in 
meeting the duties to notify or assist has not resulted in 
prejudicial error.


New and Material Evidence

In an August 1986 rating action, the RO denied the veteran's 
claim of entitlement to service-connection for cervical spine 
arthritis.  The RO denied the claim because service treatment 
records showed no evidence of arthritis and the medical nexus 
opinions that linked arthritis to military service were 
considered speculative.  The veteran did not file a timely 
appeal in the year following the issuance of that decision.  
Therefore, the 1986 decision is considered final.  38 
U.S.C.A. § 7105 (West 2002). 

In a January 1989 rating action, the RO also denied the 
veteran's claim of entitlement to service connection for a 
right shoulder disorder.  The RO denied the claim because 
there was no evidence of a right shoulder injury during 
service.  The veteran did not file a timely appeal in the 
year following the issuance of that decision.  Therefore, the 
1989 decision is considered final.  38 U.S.C.A. § 7105 (West 
2002).  The veteran filed petitions to reopen the claim in 
September 1990 and December 2001, which were denied in a 
March 1992 Board decision, and later in a July 2002 rating 
decision.  The veteran did not file timely appeals of those 
decisions; and they also became final.  

The veteran filed the instant petition to reopen both of 
these claims in August 2005. 

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See 38 U.S.C.A. § 
7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date, and the 
revised definition applies.  

Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).


A.  Cervical spine arthritis

At the time of the August 1986 decision, the evidence 
consisted of the veteran's service treatment records, an 
April 1986 medical nexus opinion from Dr. S., a private 
physican; and a June 1986 VA examination report.  

Since the August 1986 decision, evidence received consists of 
VA outpatient treatment records dated from December 1986 to 
July 1988, February 1994 to December 1994 and from July 1998 
to August 2007; lay statements from family and former service 
members; nexus opinions from Dr. C., dated in August 2005 
(with April 2006 addendum), and from Dr. F. dated in December 
2007.  

The VA outpatient treatment records and medical nexus 
opinions are new, as they were not previously considered by 
the RO at the time of the 1986 rating decision.  
Significantly, the nexus opinions from Dr. C. and Dr. F. 
reflect the opinions that the veteran's current cervical 
spine arthritis resulted from the trauma he sustained in the 
military service when a car fell on him.  The nexus opinions 
are also material, in that they relate to an unestablished 
fact, namely evidence of a causal relationship between 
injuries sustained in military service and the current 
cervical spine arthritis.  See Bostain v. West, 11 Vet. App. 
124 (1998); see also 38 C.F.R. § 3.303.  For these reasons, 
the Board finds that new and material evidence has been 
submitted and the claim is reopened.  


B.  Residuals of a right shoulder injury

At the time of the July 2002 decision, which is the last 
final adjudication of the claim, the evidence consisted of: 
the veteran's service treatment records; lay statements from 
former service members and family members; June 1988 and 
February 1996 VA examination reports; VA outpatient treatment 
records dated from December 1986 to July 1988, and February 
1994 to December 1994; and an October 2001 medical nexus 
opinion from Dr. F.  

Since the July 2002 decision, evidence received consists: of 
VA outpatient treatment records dated from July 1998 to 
August 2007; a lay statement from the veteran's wife; an 
October 2005 VA examination report; a nexus opinion from Dr. 
C., dated in August 2005 (with an April 2006 addendum), and 
September 2006, and Dr. S. dated in August 2007; and hearing 
testimony presented in May 2008.  

Significantly, the nexus opinion from Dr. C. constitutes both 
new and material evidence.  Dr. C.'s opinion was not 
previously considered by the RO at the time of the 2002 
rating decision, and it also relates to an unestablished 
fact, namely evidence of a causal relationship between 
injuries sustained in military service and the current right 
shoulder disorder.  This evidence alone is sufficient to 
reopen the claim.  See Bostain v. West, 11 Vet. App. 124 
(1998); see also 38 C.F.R. § 3.303.  For these reasons, the 
Board finds that new and material evidence has been submitted 
and the claim is reopened.  

Adjudication of the veteran's claims does not end with the 
determination that new and material evidence has been 
received.  These matters are addressed on a de novo basis 
below.
 

Service Connection

The veteran contends he is entitled to service connection for 
cervical spine arthritis; residuals of a right shoulder 
injury, to include rotator cuff problems; a collar bone 
disability; and chronic headaches.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303, 3.307 (2007).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2007).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc). 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period, which is related 
to a current disability.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

Based upon a careful review of the cumulative evidence, the 
Board finds that service connection is warranted for cervical 
spine arthritis; residuals of a right shoulder injury, to 
include rotator cuff problems; a collar bone disability; and 
chronic headaches.  

The service records show that the veteran suffered acute 
injuries to his left shoulder in service (in February 1965), 
when a car that he was working on fell off the jack, pinning 
the veteran between the car and the floor.  In addition to 
the left shoulder findings, there was an abnormal 
protuberance of over the clavicle at the junction of the 
sternum.  There is no evidence of report of injury to the 
cervical spine, right shoulder, or collar bone; and the 
veteran did not report chronic headaches thereafter.  The 
record also reveals that the veteran suffered injuries to the 
lower costal margin (LCM) of his chest when he fell off the 
back of a truck in May 1965.  The clinical impression at the 
time was contusion of the rib, doubtful fracture.  X-rays 
were not taken.  The October 1965 separation examination 
report also contained no pertinent clinical findings.  

The post-service medical evidence reveals that the veteran 
has been diagnosed with disabilities involving his cervical 
spine, right shoulder, and collar bone.  There is also 
evidence that the veteran has a disorder manifested by 
chronic headaches.  

In this regard, the claims file includes a report from a 
February 1986 VA examination.  X-rays taken at this time 
showed degenerative changes in the lower cervical spine.  The 
radiologist indicated that these changes might be largely the 
result of old trauma.  In April 1986 correspondence was 
received from the veteran's private physician, Dr. S.  Dr. S. 
indicated that he had treated the veteran since 1966 for 
complaints of lumbar back pain and cervical spine neuralgia 
at the C4-C6 level.  He further stated that recent x-rays 
showed an old fracture of the first right rib with discogenic 
disease at C5-C6 and L4-S1.  In view of those findings, Dr. 
S. concluded that the veteran's vertebral column complaints 
stemmed from the injury sustained in service when the car 
fell on him.

Outpatient treatment records dated between February 1986 and 
1988 show complaints of right shoulder pain and clinical 
findings of atrophy and mild degenerative changes.  A CAT 
scan of the right shoulder in February 1987 revealed a tear 
of the rotator cuff.  

In February 1994, the veteran underwent a VA examination for 
evaluation of his complaints of numbness in the left arm and 
left hand, with clumsiness in the left finger movements.  He 
related that he had been injured by the car falling on him in 
service.  The examiner noted that x-rays taken in 1993 showed 
mild to moderate degenerative changes of the left 
acromioclavicular joint.  He noted further that the report 
from a January 1993 MRI showed degenerative changes of the 
left acromioclavicular joint resulting in impingement on the 
musculo-tenderness region of the supraspinatus muscles; and a 
possible linear non-destructed tear of the anterior horn of 
the glenoid labrum.  This examiner's diagnoses included 
bilateral frozen shoulder, and degenerative arthritis of the 
acromioclavicular joint on the left. 

In February 1996, another VA examiner diagnosed the veteran 
with history of bilateral frozen shoulder; history of rotator 
cuff tear, right shoulder; degenerative joint disease, right 
shoulder; C5-C6 spondylolisthesis with mild cord impingement 
with neuroforaminal narrowing; and spondylolisthesis C4 to C6 
on the left.

In an October 2001 letter, a private physician (Dr. F.) 
indicated that based upon the clinical evidence, his 
assessment was "status post crush injuries to both 
shoulders, torn rotator cuffs both shoulders, torn right 
bicep long head and osteoarthritis of the AC joint, left 
shoulder."  Dr. F. opined further that the veteran's 
symptoms, physical findings, and MRIs were consistent with 
post-traumatic results from the crush injuries that he 
received while in the service.

Another VA examiner, who examined the veteran in October 
2005, confirmed the diagnoses of bilateral torn rotator cuffs 
and degenerative joint disease, both shoulders.  In addition, 
in an August 2005 letter of correspondence, the veteran's 
private orthopedist (Dr. C.) noted that x-rays of the 
cervical spine showed fairly marked degenerative changes of 
C4-5-6-7; and that the veteran had an almost auto-fusion.  
Based upon the veteran's history and prior clinical findings 
summarized in the letter, Dr. C. opined that it was at least 
as likely as not that those conditions were definitively 
caused by his time in military service.

In correspondence dated in August 2007, Dr. S. indicated that 
he had been the veteran's primary physician for 22 years.  He 
stated that from the first visit, the veteran had identified 
chronic bilateral shoulder injuries and symptoms of numbness 
radiating down the left arm and extending into the left hand.  
Dr. S. stated that it was his understanding at the time, that 
the shoulder problems were caused by the crush injury in 
service, but the veteran was being treated for those problems 
elsewhere.  Dr. S. indicated further, that in 2001 the 
veteran was still having the same problems, and therefore was 
sent to Dr. F., an orthopedic surgeon.  The veteran was later 
seen by Dr. C. an orthopedist, to whom the veteran reported 
an additional complaint of chronic headaches.  

Dr. S. stated that upon his own clinical evaluation, the 
veteran has obvious increased muscle tone and spasm in both 
trapezius muscles and occipital headaches consistent with 
headache of muscular origin.  Furthermore, while there is 
evidence of degenerative arthritis on cervical spine x-rays, 
the chronic bilateral shoulder injuries and secondary pain 
are most likely major contributors to this problem as well.  
Dr. S. stated further that although the service medical 
records reference the original injury and detail the initial 
most severe immediate injuries to his left shoulder injuries, 
it is not unusual that other, less severe but still serious, 
problems can go overlooked.

Finally, in correspondence dated in December 2007, Dr. F. - a 
Professor and Chairman of the A.M.C. Department of Physical 
Medicine and Rehabilitation- opined that the veteran had an 
unusual amount of arthritis in his neck and his x-rays were 
actually quite impressive.  Dr. F. opined that "[T]his level 
of arthritic change is likely related to the trauma that he 
sustained in the military as there had been no other 
incidents of trauma."

In finding that service connection is warranted for the 
cervical spine, right shoulder, and collar bone, and chronic 
headache disabilities, it is noted that the Court has held 
that VA adjudicators may consider only independent medical 
evidence to support their findings; they may not rely on 
their own unsubstantiated medical conclusions. Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The cumulative clinical 
evidence and medical opinions proffered the various private 
physicians, overwhelmingly support a finding that the 
veteran's current cervical spine, right shoulder, and collar 
bone, and chronic headache disabilities are likely residuals 
of the injury which occurred in service in February 1965.  

The credibility and weight to be attached to such opinions 
are within the providence of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  An 
evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusions reached.  Here, the Board 
finds the medical opinions which suggest that a causal 
relationship exists between injuries sustained in service and 
current cervical spine, right shoulder, and collar bones, and 
chronic headache disabilities, are competent and probative.  
These physicians have been involved in the veteran's care for 
some time and have performed clinical evaluations of the 
veteran.  Their findings and opinions are based upon their 
personal examination of the veteran, their medical knowledge 
and skill in analyzing the data, and are supported by 
clinical findings in the record.  Importantly, there are no 
medical opinions available in the record which tend to refute 
a nexus between the current disabilities and military 
service.  

Thus, on the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for cervical 
spine arthritis; a right shoulder disorder, to include a torn 
rotator cuff and degenerative joint disease; and a collar 
bone disorder manifested by degenerative joint disease of the 
acromioclavicular joint, left shoulder; and chronic headaches 
have been met.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. at 55-57 (1990).  The preponderance of the evidence 
supports the veteran's claims and service connection is 
granted.


ORDER

New and material evidence having been received; the claim for 
entitlement to service connection for cervical spine 
arthritis is reopened.

New and material evidence having been received; the claim for 
entitlement to service connection for a right shoulder 
disorder is reopened.

Service connection for cervical spine arthritis is granted.

Service connection for a right shoulder disorder to include 
rotator cuff problems is granted.

Service connection for a collarbone disability is granted.

Service connection for a disability manifested by chronic 
headaches is granted.




REMAND

The veteran contends that he is entitiled to service 
connection for left arm and hand numbness, claimed as 
secondary to his service-connected left shoulder injury.  

The service records showed the veteran suffered injuries to 
his left shoulder in January 1965 when a car that he was 
working on fell on top of him.  The Board observes that 
veteran's post-service medical history includes diagnoses of 
possible carpal tunnel syndrome (see January 1994 VA consult 
report); and impingement of the nerve on the left shoulder 
(see VA examination report of February 1996).  There is 
however, no medical opinion as to whether either of these 
diagnoses, or any other, is a residual of the service-
connected left shoulder injury.  Therefore, the Board finds 
that an examination would be helpful in making a decision on 
the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 
3.159(c)(4)(i) (2007).  

Although the Board regrets the additional delay in this 
matter, in light of the cumulative record, a medical opinion 
would be most prudent prior to a final adjudication of this 
matter.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that the 
appellant has received VCAA notice under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2007), that includes an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates as outlined by 
the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  With the veteran's assistance, the RO 
should attempt to obtain for the claims 
file any outstanding record of pertinent 
medical treatment for the complaints of 
left arm and hand numbness.

3.  After any available evidence is added 
to the record, the RO should schedule the 
veteran for an appropriate examination(s) 
to ascertain the nature and severity of a 
disability manifested with left arm and 
hand numbness. The claim files and a copy 
of this remand must be made available to 
the VA examiner, and the examiner should 
indicate review the file prior to the 
examination.

The examiner is also asked to comment on 
whether the left arm and hand numbness 
veteran experiences is related to his 
service-connected left shoulder injury 
crush injury in February 1965.

4.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal.  In adjudicating the 
veteran's left arm and hand numbness 
disability, the RO should ensure that the 
appropriate diagnostic criteria are 
addressed.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and her representative 
the requisite opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


